Citation Nr: 0704780	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  02-18 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from April 1942 to July 1963.  
The veteran died in May 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing was conducted at the RO by the 
undersigned Veterans Law Judge in October 2004.  This matter 
was previously before the Board and was remanded in December 
2005.  

In February 2007, the Board granted the appellant's motion to 
advance her appeal on the docket, pursuant to 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c)(2006).  


FINDINGS OF FACT

1.  In an unappealed rating decision in June 1997, the RO 
denied the appellant's claim of service connection for the 
cause of the veteran's death.

2.  The additional evidence presented since the rating 
decision in June 1997 does not raise a reasonable possibility 
of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The June 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to an appellant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2005 letter, an October 2002 
statement of the case, and March 2005 and January and 
February 2006 supplemental statements of the case, the RO 
provided notice to the appellant regarding what information 
and evidence is needed to reopen a previously denied and 
unappealed claim of service connection for the cause of the 
veteran's death, as well as specifying what information and 
evidence must be submitted by her, what information and 
evidence will be obtained by VA, and the need for her to 
advise VA of or submit any further evidence that pertains to 
her claim.

On March 31, 2006, the Court held, with regard to a petition 
to reopen a finally decided claim, the VCAA requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial (i.e., material evidence).  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Here, the VCAA letter, statement of the case, and multiple 
supplemental statements of the case discussed the need to 
submit new and material evidence to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The communications contained a 
description of what constitutes new and material evidence but 
did not specify what evidence would be necessary to satisfy 
the elements that were found insufficient in the previous 
denial.  Additionally, the Board notes that the letters from 
the RO did not advise the appellant of the information and 
evidence necessary to establish effective dates as to the 
claim on appeal.  However, in light of the denial of the 
claim on appeal, any question as to the proper effective date 
to be assigned is rendered moot.  

Additionally, it is pertinent to note that the evidence does 
not show, nor does the appellant or her representative 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield, supra (due process concerns with respect to 
VCAA notice must be pled with specificity).  Finally, given 
the length of the appeal period and the fact that the 
appellant has been provided with numerous correspondences 
from VA about the merits of her claim and how the law has 
been applied to the facts of her case, it is apparent that 
the appellant has been given an essential opportunity to 
advance her claim.  Overton v. Nicholson, No. 02-1814 (U.S. 
Vet. App. September 22, 2006) (recognizing that a review of 
the entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication").

The Board also notes that the RO has taken appropriate action 
to comply with the duty to assist the appellant with the 
development of her claim.  The record includes service 
medical records, private medical records, and VA treatment 
records.  The Board notes that the record contains a VA 
medical opinion which addresses the etiology of the veteran's 
cause of death.  As such, the Board finds that the record 
includes sufficient medical evidence to decide the claim at 
hand and that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence she should submit 
to substantiate her claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim.




Analysis

In a June 1997 rating decision, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death was denied.  The appellant did not appeal and 
this decision became final.  38 U.S.C.A. § 7105(c).  However, 
when a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

In February 2002, a written communication from the appellant 
was accepted as a request to reopen her claim of entitlement 
to service connection for the cause of the veteran's death.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the June 1997 rating 
decision included service medical records and the veteran's 
death certificate from May 1997.  The RO denied the claim, 
stating that there was no evidence that the veteran's cause 
of death was in any way related to his active duty service.

Evidence received since the June 1997 rating decision 
includes a May 1997 autopsy report, January 1997 VA medical 
records, May 1997 private hospital records, testimony from 
the October 2004 Board hearing at the RO, and various 
statements from the appellant.  There is also a February 2005 
VA medical opinion which states that it was the examiner's 
opinion that the veteran had several conditions indicating 
that he had generalized degenerative disease manifested as 
macular degeneration, coronary artery disease and Meniere's 
disease.  The examiner stated that "Attention was focused in 
those areas during his post-service evaluations and no 
significant vascular disease was noted in the lower 
extremities.  Therefore, it is less likely than not that the 
service-connected thrombophlebitis hastened the veteran's 
death from coronary disease.  The veteran had a generalized 
cardiovascular condition, primarily coronary artery disease, 
and not the typical sudden coronary event caused directly 
from thrombophlebitis of the leg."

This evidence is all new as it was not of record at the time 
of the June 1997 rating decision; however, none of the 
evidence raises a reasonable possibility of substantiating 
the appellant's claim because it does not show that the 
veteran's death was etiologically related to his active duty 
service or a service-connected disability.  In fact, the 
February 2005 VA medical opinion directly repudiates the 
appellant's claim that the veteran's service-connected 
thrombophlebitis played a role in his death.  

Upon review, the appellant has provided no new evidence that 
raises a reasonable possibility of substantiating her claim 
of entitlement to service connection for the cause of the 
veteran's death  As such, the evidence received since the 
June 1997 rating decision is not new and material as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


ORDER

New and material evidence has not been received to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


